

116 HR 7401 IH: Promoting Interagency Coordination for Review of Natural Gas Pipelines Act
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7401IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Mr. Flores introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for Federal and State agency coordination in the approval of certain authorizations under the Natural Gas Act, and for other purposes.1.Short titleThis Act may be cited as the Promoting Interagency Coordination for Review of Natural Gas Pipelines Act. 2.Expanding access to clean energy(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)Federal authorizationThe term Federal authorization has the meaning given that term in section 15(a) of the Natural Gas Act (15 U.S.C. 717n(a)).(3)NEPA reviewThe term NEPA review means the process of reviewing a proposed Federal action under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(4)Project-related NEPA reviewThe term project-related NEPA review means any NEPA review required to be conducted with respect to the issuance of an authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act.(b)Commission NEPA review responsibilitiesIn acting as the lead agency under section 15(b)(1) of the Natural Gas Act for the purposes of complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act, the Commission shall, in accordance with this section and other applicable Federal law—(1)be the only lead agency;(2)coordinate as early as practicable with each agency designated as a participating agency under subsection (d)(3) to ensure that the Commission develops information in conducting its project-related NEPA review that is usable by the participating agency in considering an aspect of an application for a Federal authorization for which the agency is responsible; and(3)take such actions as are necessary and proper to facilitate the expeditious resolution of its project-related NEPA review.(c)Deference to CommissionIn making a decision with respect to a Federal authorization required with respect to an application for authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act, each agency shall give deference, to the maximum extent authorized by law, to the scope of the project-related NEPA review that the Commission determines to be appropriate.(d)Participating agencies(1)IdentificationThe Commission shall identify, as early as practicable after it is notified by a person applying for an authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act, any Federal or State agency, local government, or Indian Tribe that may issue a Federal authorization or is required by Federal law to consult with the Commission in conjunction with the issuance of a Federal authorization required for such authorization or certificate.(2)Invitation(A)In generalThe Commission shall invite any agency identified under paragraph (1) to participate in the review process for the applicable Federal authorization.(B)DeadlineAn invitation issued under subparagraph (A) shall establish a deadline by which a response to the invitation shall be submitted to the Commission, which may be extended by the Commission for good cause.(3)Designation as participating agenciesThe Commission shall designate an agency identified under paragraph (1) as a participating agency with respect to an application for authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act unless the agency informs the Commission, in writing, by the deadline established pursuant to paragraph (2)(B), that the agency—(A)has no jurisdiction or authority with respect to the applicable Federal authorization;(B)has no special expertise or information relevant to any project-related NEPA review; or(C)does not intend to submit comments for the record for the project-related NEPA review conducted by the Commission.(4)Effect of non-designation(A)Effect on agencyAny agency that is not designated as a participating agency under paragraph (3) with respect to an application for an authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act may not request or conduct a NEPA review that is supplemental to the project-related NEPA review conducted by the Commission, unless the agency—(i)demonstrates that such review is legally necessary for the agency to carry out responsibilities in considering an aspect of an application for a Federal authorization; and(ii)requires information that could not have been obtained during the project-related NEPA review conducted by the Commission.(B)Comments; recordThe Commission shall not, with respect to an agency that is not designated as a participating agency under paragraph (3) with respect to an application for an authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act—(i)consider any comments or other information submitted by such agency for the project-related NEPA review conducted by the Commission; or(ii)include any such comments or other information in the record for such project-related NEPA review.(e)Schedule(1)Deadline for Federal authorizationsA deadline for a Federal authorization required with respect to an application for authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act set by the Commission under section 15(c)(1) of such Act shall be not later than 90 days after the Commission completes its project-related NEPA review, unless an applicable schedule is otherwise established by Federal law.(2)Concurrent reviewsEach Federal and State agency—(A)that may consider an application for a Federal authorization required with respect to an application for authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act shall formulate and implement a plan for administrative, policy, and procedural mechanisms to enable the agency to ensure completion of Federal authorizations in compliance with schedules established by the Commission under section 15(c)(1) of such Act; and(B)in considering an aspect of an application for a Federal authorization required with respect to an application for authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act, shall—(i)formulate and implement a plan to enable the agency to comply with the schedule established by the Commission under section 15(c)(1) of such Act;(ii)carry out the obligations of that agency under applicable law concurrently, and in conjunction with, the project-related NEPA review conducted by the Commission, and in compliance with the schedule established by the Commission under section 15(c)(1) of such Act, unless the agency notifies the Commission in writing that doing so would impair the ability of the agency to conduct needed analysis or otherwise carry out such obligations;(iii)transmit to the Commission a statement—(I)acknowledging receipt of the schedule established by the Commission under section 15(c)(1) of the Natural Gas Act; and(II)setting forth the plan formulated under clause (i) of this subparagraph;(iv)not later than 30 days after the agency receives such application for a Federal authorization, transmit to the applicant a notice—(I)indicating whether such application is ready for processing; and(II)if such application is not ready for processing, that includes a comprehensive description of the information needed for the agency to determine that the application is ready for processing;(v)determine that such application for a Federal authorization is ready for processing for purposes of clause (iv) if such application is sufficiently complete for the purposes of commencing consideration, regardless of whether supplemental information is necessary to enable the agency to complete the consideration required by law with respect to such application; and(vi)not less often than once every 90 days, transmit to the Commission a report describing the progress made in considering such application for a Federal authorization.(3)Failure to meet deadlineIf a Federal or State agency, including the Commission, fails to meet a deadline for a Federal authorization set forth in the schedule established by the Commission under section 15(c)(1) of the Natural Gas Act, not later than 5 days after such deadline, the head of the relevant Federal agency (including, in the case of a failure by a State agency, the Federal agency overseeing the delegated authority) shall notify Congress and the Commission of such failure and set forth a recommended implementation plan to ensure completion of the action to which such deadline applied. Not later than 5 days after such notification, the Commission shall either accept the Federal agency’s recommended implementation plan, or if the Commission does not accept the Federal agency’s recommendation, establish a revised schedule for completion of the action and notify the head of the relevant Federal agency.(f)Consideration of applications for Federal authorization(1)Issue identification and resolution(A)IdentificationFederal and State agencies that may consider an aspect of an application for a Federal authorization shall identify, as early as possible, any issues of concern that may delay or prevent an agency from working with the Commission to resolve such issues and granting such authorization.(B)Issue resolutionThe Commission may forward any issue of concern identified under subparagraph (A) to the heads of the relevant agencies (including, in the case of an issue of concern that is a failure by a State agency, the Federal agency overseeing the delegated authority, if applicable) for resolution.(2)Remote surveysIf a Federal or State agency considering an aspect of an application for a Federal authorization requires the person applying for such authorization to submit data, the agency shall consider any such data gathered by aerial or other remote means that the person submits. Such aerial or remote survey data shall be considered where property access is not permitted or available and therefore onsite inspection is not possible at the time of the application review. The agency may grant a conditional approval for the Federal authorization based in part on data gathered by aerial or remote means, and if appropriate and necessary for compliance with the agency’s mandate, conditioned on the verification of such data by subsequent onsite inspection.(3)Application processingThe Commission, and Federal and State agencies, may allow a person applying for a Federal authorization to fund a third-party contractor to assist in reviewing the application for such authorization.(g)Accountability, transparency, efficiencyFor an application for an authorization under section 3 of the Natural Gas Act or a certificate of public convenience and necessity under section 7 of such Act that requires multiple Federal authorizations, the Commission, with input from any Federal or State agency considering an aspect of the application, shall track and make available to the public on the Commission’s website information related to the actions required to complete the Federal authorizations. Such information shall include the following:(1)The schedule established by the Commission under section 15(c)(1) of the Natural Gas Act.(2)A list of all the actions required by each applicable agency to complete permitting, reviews, and other actions necessary to obtain a final decision on the application.(3)The expected completion date for each such action.(4)A point of contact at the agency responsible for each such action.(5)In the event that an action is still pending as of the expected date of completion, a brief explanation of the reasons for the delay.